CONCURRING OPINION OF
QUARLES, J.
I concur in the conclusion that the decree denying the injunction sought be affirmed on the ground that the proven facts show that the defendant corporation’s property exceeds in cost the amount to which it proposes to increase its capital stock in the aggregate. Many questions entirely without the issues made by the pleadings have been discussed in the briefs and oral arguments and to some extent in the principal opinion. The issues made by the pleadings raise only one question, i. e., whether under the facts the defendant has the power under the franchise act and its articles of incorporation under which it operates, and *408under the general incorporation laws of the Territory, to increase its aggregate capital stock to $1,600,000. A written stipulation was filed wherein it appears by agreement of both parties to this suit that the cost of the defendant’s properties exceeds the sum named. The injunction sought was demanded upon the sole ground that the proposed issue of stock would increase the capital stock of the defendant to an’ amount in excess of the cost of its properties in violation of section 37 of the said franchise act, and on this issue the evidence and admitted facts are against the contention of the Territory.
To my mind the provisions of sections 17 and 37 of the franchise act, which sections are quoted in the principal opinion, are plain and free from ambiguity and call for no construction by extrinsic aid or otherwise. The phrase in said section 37 “increase its capital stock” means just what those words import in their usual and ordinary signification and said section does not authorize the defendant to water its stock or to issue stock dividends except in the manner authorized by section 3299 R. L. The words “right” and “power” mean different things. It is only a question of' power that is involved here. The right of the defendant to issue some of the stock heretofore issued by it and to issue further stock, and the disposition of such stock as well as the amount of excess income heretofore earned by the defendant, to which the Territory is entitled, are matters to be settled in some other suit or suits and are not involved in the issues now before this court.